Exhibit 10.3

TRICO BANCSHARES

PERFORMANCE AWARD GRANT NOTICE

TriCo Bancshares, a California corporation (the “Company”), pursuant to its 2009
Equity Incentive Plan (the “Plan”), hereby grants to the holder listed below
(the “Participant” or “you”), a Performance Award (the “Award”). Such award
shall be comprised of Performance Share Units (the “Units” or “PSUs”), each of
which is a right to receive the value of one (1) share of Stock, on the terms
and conditions set forth herein and in the Performance Award Agreement attached
hereto (the “Award Agreement”) and the Plan, which are incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Grant Notice and the Award Agreement.

 

Participant:   

 

   Grant Date:   

 

   Target Number of Units:                , subject to adjustment as provided by
the Award Agreement. Maximum Number of Units:                    , which is 150%
of the Target Number of Units, subject to adjustment as provided by the Award
Agreement. Performance Period:    Three years beginning August 11, 2014 and
ending August 10, 2017, subject to Sections 7.1 and 7.2 of the Award Agreement.
Performance Measure:    The difference, measured in percentage points, for the
Performance Period between the Company Total Stockholder Return and the
Benchmark Index Total Return, both determined in accordance with Section 2.2 of
the Award Agreement. Benchmark Index:    The KBW Regional Banking Index (Ticker
Symbol ^KRX) Relative Return Factor:    A percentage (rounded to the nearest
1/10th of 1% and not greater than 150% or less than 0%) equal to the sum of 100%
plus the product of 2 multiplied by the difference (whether positive or
negative) equal to (i) the Company Total Stockholder Return minus (ii) the
Benchmark Index Total Return, as illustrated by Appendix A. Vesting Date:   
Within 45 days following the completion of the Performance Period, August 10,
2017, except as otherwise provided by the Award Agreement. Vested Units:   
Provided that the Participant has not Terminated Employment prior to the Vesting
Date (except as otherwise provided by the Award Agreement), the number of Vested
Units, if any (not to exceed the Maximum Number of Units), shall equal the
product of (i) the Target Number of Units and (ii) the Relative Return Factor,
as illustrated by Appendix A. Settlement Date:    For each Vested Unit, except
as otherwise provided by the Award Agreement, a date occurring no later than the
30th day following the Vesting Date.



--------------------------------------------------------------------------------

By his or her signature below or by electronic acceptance or authentication in a
form authorized by the Company, the Participant agrees to be bound by the terms
and conditions of the Plan, the Award Agreement and the Grant Notice. The
Participant has reviewed and fully understands all provisions of the Plan, the
Award Agreement, and the Grant Notice in their entirety and has had an
opportunity to obtain the advice of counsel prior to executing below. The
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Plan, the Award Agreement, the Grant Notice or relating to the Units.

 

TRICO BANCSHARES       PARTICIPANT By:   

 

      By:   

 

Name:   

 

      Print   

 

         Name:    Title:   

 

         Address:    63 Constitution Drive       Address:   

 

   Chico, CA 95973         

 

 

ATTACHMENTS:    TriCo Bancshares 2009 Equity Incentive Plan, as amended;
Performance Award Agreement. The prospectus for the Plan prepared in connection
with the registration with the Securities and Exchange Commission of the shares
issuable pursuant to the Award is available on the Securities and Exchange
website at www.sec.gov.

 

2



--------------------------------------------------------------------------------

TRICO BANCSHARES

PERFORMANCE AWARD AGREEMENT

TriCo Bancshares (the “Company”) has granted to the Participant named in the
Performance Award Grant Notice (the “Grant Notice”), to which this Performance
Award Agreement (this “Award Agreement”) is attached, an Award consisting of
Performance Share Units (the “Units” or “PSUs”) subject to the terms and
conditions set forth in the Grant Notice and this Award Agreement. This Award
has been granted pursuant to the TriCo Bancshares 2009 Equity Incentive Plan
(the “Plan”), as amended, the provisions of which are incorporated herein by
reference.

Unless otherwise defined herein or in the Grant Notice, capitalized terms shall
have the meanings assigned under the Plan.

1. THE AWARD.

The Company hereby awards to the Participant the Target Number of Units set
forth in the Grant Notice, which, depending on the extent to which a Performance
Goal (as described by Plan) is attained during the Performance Period, may
result in the Participant earning as little as zero (0) Units or as many as the
Maximum Number of Units. Subject to the terms of this Award Agreement and the
Plan, each Unit, to the extent it is earned and becomes a Vested Unit,
represents a right to receive on the Settlement Date one (1) share of Stock or,
at the discretion of the Committee, the Fair Market Value thereof in cash.
Unless and until a Unit has vested and become a Vested Unit as set forth in the
Grant Notice, the Participant will have no right to settlement of such Units.
Prior to settlement of any earned and vested Units, such Units will represent an
unfunded and unsecured obligation of the Company.

2. PERFORMANCE MEASUREMENT.

2.1 Level of Performance Measure Attained. As soon as practicable following
completion of the Performance Period, but in any event no later than the Vesting
Date, the Committee shall certify in writing the level of attainment of the
Performance Measure during the Performance Period, the resulting Relative Return
Factor and the number of Units which have become Vested Units.

2.2 Components of Performance Measure. The components of Performance Measure
shall be determined for the Performance Period in accordance with the following:

(a) “Company Total Stockholder Return” means the percentage point increase or
decrease in (i) the Average Per Share Closing Price for the 30 trading day
period ending on the last day of the Performance Period over (ii) the Average
Per Share Closing Price for the 30 trading day period ending on the first day of
the Performance Period.

 

3



--------------------------------------------------------------------------------

(b) “Average Per Share Closing Price” means the average of the daily closing
prices per share of Stock as reported on the Nasdaq Stock Market for all trading
days falling within an applicable 30 trading day period described in (a) above.
The Average Per Share Closing Price shall be adjusted in each case to reflect an
assumed reinvestment, as of the of applicable ex-dividend date, of all cash
dividends and other cash distributions (excluding cash distributions resulting
from share repurchases or redemptions by the Company) paid to stockholders
during the 30 trading day period ending on the first day of the Performance
Period and during the Performance Period.

(c) “Benchmark Index Total Return” means the percentage point increase or
decrease in (i) the Average Closing Index Value for the 30 trading day period
ending on the last day of the Performance Period over (ii) the Average Closing
Index Value for the 30 trading day period ending on the first day of the
Performance Period.

(d) “Average Closing Index Value” means the average of the daily closing index
values of the Benchmark Index for all trading days falling within an applicable
30 trading day period described in (c) above.

3. VESTING.

3.1 Normal Vesting. Except as otherwise provided by this Award Agreement, Units
shall vest and become Vested Units as provided in the Grant Notice.

3.2 Vesting Upon a Change in Control. In the event of a Change in Control,
vesting shall be determined in accordance with Section 7.1.

3.3 Vesting Upon Involuntary Termination Following a Change in Control. In the
event that upon or within twelve (12) months following the effective date of a
Change in Control, the Participant’s employment terminates due to Involuntary
Termination, then vesting shall be determined in accordance with Section 7.2.

3.4 No Vesting on Termination of Employment. In the event that a Participant’s
employment with the Company terminates for any reason prior to the Vesting Date,
with or without Cause, other than as described in Section 3.2 or 3.3, the
Participant shall forfeit and the Company shall automatically reacquire all
Units which are not, as of the time of such termination, Vested Units, and the
Participant shall not be entitled to any payment therefor.

3.5 Definitions. The following terms shall have the meanings set forth below:

(a) “Termination of Employment” means that the Participant’s employment with the
Company is terminated and the Participant actually separates from service with
the Company and does not continue in his or her prior capacity. Termination of
Employment does not include the Participant’s military leave, sick leave or
other bona fide leave of absence (such as temporary employment with the
government) if the period of leave does not exceed six months, or if longer, so
long as his right to reemployment with the Company is provided either in
contract or by statute. Notwithstanding the foregoing, Participant’s employment
shall be deemed to have terminated, and Participant shall have suffered an
Employment Termination, when the Parties reasonably anticipate that Participant
will have a permanent reduction in the level of bona fide services provided to
the Company, to a level of service that is less than fifty percent (50%) of the
average level of bona fide services provided by Participant to the Company in
the immediately preceding thirty-six (36) month period. Notwithstanding anything
to the contrary, the term “Termination of Employment” shall be construed in
accordance with Code Section 409A, together with regulations and guidance
promulgated thereunder, as amended from time to time.

 

4



--------------------------------------------------------------------------------

(b) “Involuntary Termination” means that a Participant’s employment is
terminated by the Company without Cause or by the Participant for “Good Reason”.

(c) Termination of Employment for “Cause” means Termination of Employment of the
Participant by reason of any of the following:

(i) A termination “for cause”, as such term may be defined in any written
employment agreement entered into by and between the Company and the
Participant;

(ii) A material breach of Participant’s written employment agreement entered
into by and between the Company and the Participant;

(iii) A material violation of any written policies or procedures of Company;

(iv) A breach of duty of loyalty to the Company;

(v) Participant engages in any activity that brings disrepute or discredit on
Company;

(vi) Participant commits any act which is unlawful or materially detrimental to
the business and affairs of Company;

(vii) The Participant commits any act of fraud, theft or embezzlement or other
abuse of the property, information or funds of Company; or

(viii) The Participant is convicted of any felony or a crime involving deceit,
moral turpitude or fraud.

(d) A Participant’s Termination of Employment for “Good Reason” means
Participant experiences any of the following:

(i) a material diminution in the Participant’s base compensation;

(ii) a material diminution in the Participant’s authority, duties, or
responsibilities;

 

5



--------------------------------------------------------------------------------

(iii) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Participant is required to report, including a
requirement that a Participant report to a corporate officer or employee instead
of reporting directly to the board of directors of a corporation (or similar
entity with respect to an entity other than a corporation);

(iv) a material diminution in the budget over which the Participant retains
authority;

(v) a material change in geographic location at which the Participant must
perform the services; or

(vi) any other action or inaction that constitutes a material breach of the
terms of an applicable employment agreement.

4. SETTLEMENT OF THE AWARD.

4.1 Issuance of Shares of Common Stock or Cash Equivalent. Subject to the
provisions of Section 4.3 and Section 5 below, the Company shall issue to the
Participant on the Settlement Date with respect to each Vested Unit to be
settled on such date one (1) share of Stock. Shares issued in settlement of
Vested Units shall not be subject to any restriction on transfer other than any
such restriction as may be required pursuant to Section 4.3. At the discretion
of the Committee, payment with respect to all or any portion of the Vested Units
may be made in a lump sum cash payment in an amount equal to the Fair Market
Value, determined as of the Settlement Date, of the shares of Stock or other
securities or property otherwise issuable in settlement of such Vested Units.

4.2 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with a Company-designated brokerage firm or, at the
Company’s discretion, any other broker with which the Participant has an account
relationship of which the Company has notice any or all shares acquired by the
Participant pursuant to the settlement of the Award. Except as provided by the
preceding sentence, a certificate for the shares as to which the Award is
settled shall be registered in the name of the Participant, or, if applicable,
in the names of the Participant’s Heirs.

 

6



--------------------------------------------------------------------------------

4.3 Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of U.S. federal or state
law with respect to such securities. No shares may be issued hereunder if the
issuance of such shares would constitute a violation of any applicable U.S.
federal or state securities laws or other laws or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed. The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance of any shares subject to the Award shall
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority shall not have been obtained. As a
condition to the settlement of the Award, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company. Further, regardless of whether the transfer or issuance of the shares
to be issued pursuant to the Units has been registered under the Securities Act
or has been registered or qualified under the securities laws of any State, the
Company may impose additional restrictions upon the sale, pledge, or other
transfer of the shares (including the placement of appropriate legends on stock
certificates and the issuance of stop-transfer instructions to the Company’s
transfer agent) if, in the judgment of the Company and the Company’s counsel,
such restrictions are necessary in order to achieve compliance with the
provisions of the Securities Act, the securities laws of any State, or any other
law.

4.4 Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award.

5. TAX WITHHOLDING AND ADVICE.

5.1 In General. Subject to Section 5.2, at the time the Grant Notice is
executed, or at any time thereafter as requested by the Company, the Participant
hereby authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the U.S. federal, state, and local taxes required by law to
be withheld with respect to any taxable event arising as a result of the
Participant’s participation in the Plan (referred to herein as “Tax-Related
Items”).

5.2 Withholding of Taxes. The Company or any Affiliate, as appropriate, shall
have the authority and the right to deduct or withhold, or require the
Participant to remit an amount sufficient to satisfy applicable Tax-Related
Items or to take such other action as may be reasonably necessary to satisfy
such Tax-Related Items. In this regard, the Participant authorizes the Company
and any Affiliate, or their respective agents, at their discretion, to satisfy
the obligations with regard to all Tax-Related Items by one or a combination of
the following:

(a) withholding from the Participant’s wages or other cash compensation paid to
the Participant; or

(b) withholding from proceeds of the sale of shares acquired upon vesting and
settlement of the Units, either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Participant’s behalf pursuant to this
authorization); or

(c) withholding in shares to be issued upon vesting and settlement of the Units;
or

(d) direct payment from the Participant.

 

7



--------------------------------------------------------------------------------

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. The Company does not have any
duty or obligation to minimize the Participant’s liability for Tax-Related Items
arising from the Award, and, will not be liable to the Participant for any
Tax-Related Items arising in connection with the Award. Finally, the Participant
shall pay any amount of Tax-Related Items that the Company or any Affiliate may
be required to withhold as a result of his or her participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the shares that may be issued in connection with the settlement
of the Units if the Participant fails to comply with his or her Tax-Related
Items obligations.

5.3 Tax Advice. The Participant represents, warrants and acknowledges that the
Company has made no warranties or representations to the Participant with
respect to the income tax consequences of the transactions contemplated by this
Award Agreement, and the Participant is in no manner relying on the Company or
the Company’s representatives for an assessment of such tax consequences. THE
PARTICIPANT UNDERSTANDS THAT THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.
THE PARTICIPANT SHOULD CONSULT HIS OR HER OWN TAX ADVISOR REGARDING THE UNITS.
NOTHING STATED HEREIN IS INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR
THE PURPOSE OF AVOIDING TAXPAYER PENALTIES.

6. AUTHORIZATION TO RELEASE NECESSARY PERSONAL INFORMATION.

The Participant hereby authorizes and directs the Participant’s employer to
collect, use and transfer in electronic or other form, any personal information
(the “Data”), the nature and amount of the Participant’s compensation and the
fact and conditions of the Participant’s participation in the Plan (including,
but not limited to, the Participant’s name, home address, telephone number, date
of birth, social security number, salary, job title, number of shares held and
the details of all Units or any other entitlement to shares awarded, cancelled,
exercised, vested, unvested or outstanding) for the purpose of implementing,
administering and managing the Participant’s participation in the Plan. The
Participant understands that the Data may be transferred to the Company or any
Affiliate, or to any third parties assisting in the implementation,
administration and management of the Plan, including any requisite transfer to a
brokerage firm or other third party assisting with administration of the Award
or with whom shares acquired upon settlement of this Award or cash from the sale
of such shares may be deposited. Furthermore, the Participant acknowledges and
understands that the transfer of the Data to the Company or any Affiliate, or to
any third parties is necessary for Participant’s participation in the Plan. The
Participant may at any time withdraw the consents herein, by contacting the
Company’s stock administration department in writing. The Participant further
acknowledges that withdrawal of consent may affect the Participant’s ability to
realize benefits from the Award, and the Participant’s ability to participate in
the Plan.

7. CHANGE IN CONTROL.

In the event of a Change in Control, this Section 7 shall determine the
treatment of the Units which have not otherwise become Vested Units.

 

8



--------------------------------------------------------------------------------

7.1 Effect of Change in Control on Award. In the event of a Change in Control,
the Performance Period shall end on the day immediately preceding the Change in
Control (the “Adjusted Performance Period”). The number and vesting of Units
shall be determined for the Adjusted Performance Period in accordance with the
following:

(a) Vested Units. In the Committee’s determination of the number of Vested Units
for the Adjusted Performance Period, the following modifications shall be made
to the components of the Relative Return Factor:

(i) The Company Total Stockholder Return shall be determined as provided by
Section 2.2, except that the Average Per Share Closing Price for the thirty
(30) trading day period ending on the last day of the Adjusted Performance
Period shall be replaced with the price per share of Stock to be paid to the
holder thereof in accordance with the definitive agreement governing the
transaction constituting the Change in Control (or, in the absence of such
agreement, the closing price per share of Stock as reported on the Nasdaq Stock
Market for the last trading day of the Adjusted Performance Period), adjusted to
reflect an assumed reinvestment, as of the applicable ex-dividend date, of all
cash dividends and other cash distributions (excluding cash distributions
resulting from share repurchases or redemptions by the Company) paid to
stockholders during the Adjusted Performance Period, as illustrated in
Section 2.2.

(ii) The Benchmark Index Total Return shall be determined as provided by
Section 2.2, except that for the purposes of clause (a) thereof, the Average
Closing Index Value shall be determined for the 30 trading day period ending on
the last day of the Adjusted Performance Period.

(b) Vested Units. As of the last day of the Adjusted Performance Period and
provided that the Participant has not Terminated Employment prior to such date,
a portion of the Units determined in accordance with Section 7.1(a) shall become
Vested Units (the “Accelerated Units”), with such portion determined by
multiplying the total number of Units by a fraction, the numerator of which
equals the number of days contained in the Adjusted Performance Period and the
denominator of which equals the number of days contained in the original
Performance Period determined without regard to this Section. The Accelerated
Units shall be settled in accordance Section 6 immediately prior to the
consummation of the Change in Control. Except as otherwise provided by
Section 7.2, that portion of the Units determined in accordance with
Section 7.1(a) in excess of the number of Accelerated Units shall become Vested
Units on the Vesting Date of the original Performance Period determined without
regard to this Section, provided that the Participant has not Terminated
Employment prior to such Vesting Date. Such Vested Units shall be settled on the
Settlement Date in accordance with Section 4, provided that payment for each
Vested Unit shall be made in the amount and in the form of the consideration
(whether stock, cash, other securities or property or a combination thereof) to
which a holder of a share of Stock on the effective date of the Change in
Control was entitled (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
shares of Stock).

 

9



--------------------------------------------------------------------------------

7.2 Involuntary Termination Following Change in Control. In the event that upon
or within twelve (12) months following the effective date of the Change in
Control, the Participant’s employment terminates due to Involuntary Termination,
the Units determined in accordance with Section 7.1(a) in excess of the number
of Accelerated Units shall be deemed Vested Units effective as of the date of
the Participant’s Involuntary Termination and shall be settled in accordance
with Section 4, treating the date of the Participant’s Termination of Employment
as the Vesting Date, provided that payment for each Vested Unit shall be made in
the amount and in the form of the consideration (whether stock, cash, other
securities or property or a combination thereof) to which a holder of a share of
Stock on the effective date of the Change in Control was entitled (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Stock).

7.3 Internal Revenue Code Section 280G. Notwithstanding any provision of this
Agreement to the contrary, in the event that it would be more likely than not
that all or a portion of any benefit payment under this Award Agreement, alone
or together with any other compensation or benefit payable to Participant, will
be a non-deductible expense to the Company by reason of Code Section 280G, the
Company shall reduce, but not less that zero, the benefits payable under this
Award Agreement or the Plan as necessary to avoid the application of
Section 280G.

8. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

The number of Units awarded pursuant to this Award Agreement is subject to
adjustment as provided in Section 11(a) of the Plan. Upon the occurrence of an
event described in Plan Section 11(a), any and all new, substituted or
additional securities or other property to which a holder of a share issuable in
settlement of the Award would be entitled shall be immediately subject to the
Award Agreement and included within the meaning of the terms “shares” and
“Stock” for all purposes of the Award. The Participant shall be notified of such
adjustments and such adjustments shall be binding upon the Company and the
Participant.

9. NO ENTITLEMENT OR CLAIMS FOR COMPENSATION.

9.1 The Participant’s rights, if any, in respect of or in connection with the
Units are derived solely from the discretionary decision of the Company to
permit the Participant to participate in the Plan and to benefit from a
discretionary Award. By accepting the Units, the Participant expressly
acknowledges that there is no obligation on the part of the Company to continue
the Plan and/or grant any additional Units or other Awards to the Participant.
The Units are not intended to be compensation of a continuing or recurring
nature, or part of the Participant’s normal or expected compensation, and in no
way represents any portion of the Participant’s salary, compensation, or other
remuneration for purposes of pension benefits, severance, redundancy,
resignation or any other purpose.

9.2 Neither the Plan nor the Units shall be deemed to give the Participant a
right to remain an Employee, Director or Consultant of the Company or any
Affiliate. The Company reserves the right to terminate the employment of the
Participant at any time, with or without cause, and for any reason, subject to
applicable laws, the Company’s Certificate of Incorporation and Bylaws and
written employment agreement (if any), and the Participant shall be deemed
irrevocably to have waived any claim to damages or specific performance for
breach of contract or dismissal, compensation for loss of office, tort or
otherwise with respect to the Plan, this Award, Units or any other outstanding
Award that is forfeited and/or is terminated by its terms or to any future
Award.

 

10



--------------------------------------------------------------------------------

10. RIGHTS AS A STOCKHOLDER.

The Participant shall have no rights as a stockholder with respect to any shares
of Common Stock which may be issued in settlement of this Award until the date
of the issuance of a certificate for such shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company). No adjustment shall be made for dividends, dividend
equivalents, distributions or other rights for which the record date is prior to
the date such certificate is issued, except as provided in Section 8.

11. MISCELLANEOUS PROVISIONS.

11.1 Amendment. The Committee may amend this Award Agreement at any time;
provided, however, that no such amendment may adversely affect the Participant’s
rights under this Award Agreement without the consent of the Participant, except
to the extent such amendment is necessary to comply with applicable law,
including, but not limited to, Code Section 409A. No amendment or addition to
this Award Agreement shall be effective unless in writing and signed by the
parties to this Award Agreement.

11.2 Nontransferability of the Award. Prior to the issuance of shares on the
applicable Settlement Date, no right or interest of the Participant in the Award
nor any shares issuable on settlement of the Award shall be in any manner
pledged, encumbered, or hypothecated to or in favor of any party other than the
Company or shall become subject to any lien, obligation, or liability of such
Participant to any other party other than the Company. Except as otherwise
provided by the Committee, no Award shall be assigned, transferred or otherwise
disposed of other than by will or the laws of descent and distribution. All
rights with respect to the Award shall be exercisable during the Participant’s
lifetime only by the Participant or the Participant’s guardian or legal
representative.

11.3 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Award Agreement.

11.4 Binding Effect. This Award Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.

11.5 Notices. Any notice required to be given or delivered to the Company under
the terms of this Award Agreement shall be in writing and addressed to the
Company at its principal corporate offices. Any notice required to be given or
delivered to the Participant shall be in writing and addressed to the
Participant at the address maintained for the Participant in the Company’s
records or at the address of the local office of the Company or Affiliate at
which the Participant works.

 

11



--------------------------------------------------------------------------------

11.6 Construction of Award Agreement. The Grant Notice, this Award Agreement,
and the Units evidenced hereby (i) are made and granted pursuant to the Plan and
are in all respects limited by and subject to the terms of the Plan, and
(ii) constitute the entire agreement between the Participant and the Company on
the subject matter hereof and supersede all proposals, written or oral, and all
other communications between the parties related to the subject matter. All
decisions of the Committee with respect to any question or issue arising under
the Grant Notice, this Award Agreement or the Plan shall be conclusive and
binding on all persons having an interest in the Units.

11.7 Governing Law. The interpretation, performance and enforcement of this
Award Agreement shall be governed by the laws of the State of California, U.S.A.
without regard to the conflict-of-laws rules thereof or of any other
jurisdiction.

11.8 Section 409A.

(a) Compliance with Code Section 409A. It is intended that the Performance Share
Units granted hereunder be exempt from or comply with the requirements of Code
Section 409A, so that none of the Units, or the resulting shares or
compensation, if any, shall be subject to the additional tax imposed by
Section 409A. The vesting and settlement of such Units are intended to qualify
for the “short-term deferral” exemption from Code Section 409A. Each installment
of Units that vests is intended to constitute a “separate payment” for purposes
of Treasury Regulation Section 1.409A-2(b)(2). As such, each eligible Vested
Unit shall be settled, per the terms of the Plan, the Grant Notice and this
Award Agreement, within the short-term deferral period, as defined in Code
Section 409A, the applicable Treasury Regulations and related guidance issued
thereunder. Notwithstanding any other provision of the Plan, this Award
Agreement, the Grant Notice or the Plan:

(i) The Plan, this Agreement and the Grant Notice shall be interpreted in
accordance with, and incorporate the terms and conditions required by, Code
Section 409A and any Department of Treasury regulations and other applicable
guidance issued thereunder (including any regulations or guidance that may be
issued after the date hereof), and any ambiguities herein shall be interpreted
to so comply.

(ii) The Company reserves the right, to the extent the Company deems necessary
or advisable in its sole discretion, to unilaterally amend or modify the Plan
and/or this Award Agreement to ensure that the Units qualify for exemption from,
comply with or otherwise avoid the imposition of any additional tax or income
recognition under Code Section 409A; provided, however, that the Company makes
no representations that the Units will be exempt from Code Section 409A and
makes no undertaking to preclude Code Section 409A from applying to the Units.

 

12



--------------------------------------------------------------------------------

(b) Separation from Service; Required Delay in Payment to Specified Employee.
Notwithstanding anything set forth herein to the contrary, no amount payable
pursuant to this Agreement on account of the Participant’s Termination of
Employment which constitutes a “deferral of compensation” within the meaning of
Code Section 409A shall be paid unless and until the Participant has incurred a
“separation from service” within the meaning of Code Section 409A. Furthermore,
to the extent that the Participant is a “Specified Employee” within the meaning
of Code Section 409A as of the date of the Participant’s separation from
service, no amount that constitutes a deferral of compensation which is payable
on account of the Participant’s separation from service that would result in the
imposition of additional tax under Code Section 409A if issued to Participant on
or within the six (6) month period following Participant’s termination of an
employment shall be paid to the Participant before the date (the “Delayed
Payment Date”) which is the first day of the seventh month after the date of the
Participant’s separation from service or, if earlier, ten (10) days following
the date of the Participant’s death following such separation from service. All
such amounts that would, but for this Section, become payable prior to the
Delayed Payment Date will be accumulated and paid on the Delayed Payment Date.

11.9 Restrictions on Contracts and Payments for Insured Depository Institutions
in Troubled Status. The parties acknowledge and agree that while the
restrictions contained in the Federal Deposit Insurance Act, Section 18(k) [12
U.S.C. §1828(k)], relating to contracts for and payment of executive
compensation and benefits by insured depository institutions in “troubled”
condition, do not currently apply to the Company or the Participant, such
provisions could apply in the future. In the event that any such restrictions or
any contractual arrangement with or required by a regulatory authority require
the Company to seek or demand repayment or return of any payments made to the
Participant under this Award Agreement and the Plan for any reason, the
Participant agrees to repay to the Company the aggregate amount of such payments
no later than thirty (30) days following the Participant’s receipt of a written
notice from the Company indicating that payments received by the Participant
under this Award Agreement and the Plan are subject to recapture or clawback.

11.10 Administration. The Committee shall have the power to interpret the Plan
and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon the Participant, the Company and all other interested
persons. No member of the Committee or the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan, this Award Agreement or the Units.

11.11 Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

11.12 Severability. If any provision of this Award Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible.
In any event, all other provisions of this Award Agreement shall be deemed valid
and enforceable to the full extent possible.

 

13



--------------------------------------------------------------------------------

APPENDIX A

ILLUSTRATION OF RELATIVE RETURN FACTOR AND RESULTING NUMBER OF VESTED UNITS

 

Percentage Point Difference of

Company TSR Over/Under

Benchmark Index Total

Return

   Relative Return
Factor     Vested Units
(Per 1,000 Target
Units)  

25 and Over

     150 %      1,500   

20

     140 %      1,400   

15

     130 %      1,300   

10

     120 %      1,200   

9

     118 %      1,180   

8

     116 %      1,160   

7

     114 %      1,140   

6

     112 %      1,120   

5

     110 %      1,010   

4

     108 %      1,080   

3

     106 %      1,060   

2

     104 %      1,040   

1

     102 %      1,020   

0

     100 %      1,000   

-1

     98 %      980   

-2

     96 %      960   

-3

     94 %      940   

-4

     92 %      920   

-5

     90 %      900   

-6

     88 %      880   

-7

     86 %      860   

-8

     84 %      840   

-9

     82 %      820   

-10

     80 %      800   

-15

     70 %      700   

-20

     60 %      600   

-25

     50 %      500   

-25 and less

     0 %      0   

 

14



--------------------------------------------------------------------------------

APPENDIX A (CONTINUED)

ILLUSTRATIONS OF CALCULATION OF VESTED UNITS

PER 1,000 TARGET UNITS

Company Total Stockholder Return Exceeds Benchmark Index Total Return

 

Assumptions:

     

Target Number of Units

        1000   

TCBK:

     

Average Per Share Closing Price (beginning)

      $ 25.00   

Average Per Share Closing Price (ending)

      $ 30.00   

KBW Regional Banking Index:

     

Average Closing Index Value (beginning)

      $ 80.00   

Average Closing Index Value (ending)

      $ 90.00   

Computations:

     

Company Total Stockholder Return

   ((30.00  / 25.00) - 1) x 100      20.0 % 

Benchmark Index Total Return

   ((90.00  / 80.00) - 1) x 100      12.5 % 

Relative Return Factor

   100 + (2.0 x (20.0 – 12.5))      115.0 % 

Vested Units

   1,000 x 115.0%      1,150   

 

15



--------------------------------------------------------------------------------

APPENDIX A (CONTINUED)

ILLUSTRATIONS OF CALCULATION OF VESTED UNITS

PER 1,000 TARGET UNITS

Company Total Stockholder Return Is Less Than Benchmark Index Total Return

 

Assumptions:

     

Target Number of Units

        1000   

TCBK:

     

Average Per Share Closing Price (beginning)

      $ 25.00   

Average Per Share Closing Price (ending)

      $ 30.00   

KBW Regional Banking Index:

     

Average Closing Index Value (beginning)

      $ 80.00   

Average Closing Index Value (ending)

      $ 80.00   

Computations:

     

Company Total Stockholder Return

   ((30.00  / 25.00) - 1) x 100      20.0 % 

Benchmark Index Total Return

   ((100.00  / 80.00) - 1) x 100      25.0 % 

Relative Return Factor

   100 + (2.0 x (20.0 – 25.0)      90.0 % 

Vested Units

   1,000 x 90.0%      900   

 

16